Title: To James Madison from Gabriel Duvall, 17 October 1800
From: Duvall, Gabriel
To: Madison, James


Dear sir,
Annapolis, 17 Oct. 1800.
The result of our elections for the State legislature being known, it is with great pleasure that I inform you of our success. It has exceeded our most sanguine expectations. Of 80 members who compose the House of Delegates 47 are decidedly opposed to a legislative choice of Electors. Therefore an alteration of the present mode of election by the people will not be attempted. The consequence will be that Mr. Jefferson will get five, perhaps six votes in Maryland, unless a change of sentiment should take place before the election. This change is not likely to happen unless from a conversation which is said to have been had between Mr. Jefferson and Mr. Fitzhugh, & which is detailed in the inclosed handbill. A good deal of the opposition which has been made to the re-election of Mr. Adams has proceeded from a belief in many that he is a Monarchist; and this opinion, the advocates for Mr. Jefferson, particularly Col. Mercer & myself, have endeavoured to inculcate. We are now placed in an awkward situation by the opinion of Mr. Jefferson himself “that Mr. Adams is as firm & decided a republican as ever lived.” Fitzhugh is a man of known honour and integrity; his veracity is not questioned by anyone. Is it possible that Mr. Jefferson, after reading Mr. Adams’s volumes (which it is presumable he has done) should be of opinion that he is a republican? Can he think so after Mr. Adams’s conversation in the Senate chamber with Mr. Taylor & Mr. Langdon? If he does, he must think with Mr. Adams that the English constitution (as he calls it) may justly be denominated a republic, & the best species of Republics. After the publication of the handbill I have thought it best to say that it is probable Mr. Jefferson in 1796 had not had Mr. Adams’s Works & that he had not heard the conversation alluded to. The handbill has been circulated in thousands all over the state, & I am fearful, will influence many.
The charge of Irreligion had almost subsided, when the New York pamphlet made its appearance. The conversation then stated to have happened between Mr. Jefferson & Mazzei, as they passed a decayed Church, (which you have no doubt seen) has occasioned a renewal of the charge. The probability is that no such conversation ever passed, & we have seen a different statement of it in the Newspapers. This we insist on. I am with great Respect & Esteem yr. obedt. Sert.
G. Duvall.
